DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This Office Action is responsive to the Applicant’s Preliminary Amendment filed on 8/11/2021, in which claim 1 has been canceled, claims 2-21 have been added and entered of record.
3.   Claims 2-21 are pending for examination.

Information Disclosure Statement
4.     The Information Disclosure Statement (IDS) submitted on 8/11/2021 has been considered by the examiner and made of record in the application file.
 
Priority
5.     This application is a continuation application of U.S. Patent Application No. 16/555,956, filed on August 29, 2019, now U.S. Patent No. 11,024,382, issued on June 1, 2021.

Specification
6.   The Applicant is required to insert a U.S. Patent No. 11,024,382, of its application number 16/555,956, for claiming benefit of earlier filing data into the “CROSS-REFERENCE TO RELATED APPLICATIONS” section (paragraph [0001]). See 37 CFR 1.78 and MPEP § 201.11.
7.   The specification is objected to as failing to provide proper understanding for the claimed subject matter as follows:
         -   Paragraph [0043], “cache address 335-a” on line 4 should be amended to “cache address 335-b”, as disclosed in Fig. 3 and lines 4-6 of the paragraph.
          -   Paragraph [0044], “the media address 360-b” on lines 9 and 11 should be amended to “the media address 360-a”, as disclosed in Fig. 3 and lines 8-11 of the paragraph.
325” on line 1 should be amended to “the first CAM 325-a”, as disclosed in Fig. 3.
   
Double Patenting
8.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
9.     Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,024,382 (hereinafter “Patent’382”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are either anticipated or would have been obvious over the referenced claims of Patent’382 as follows:
            Claim 2 of the instant application is anticipated and having the same scope of invention by claim 1 of Patent‘382 such as “a method, comprising: receiving an access command indicating an address of a storage component; evicting first data from a first address of a cache based at least in part on the cache failing to include an address of the cache associated with the address of the storage component and based at least in part on a quantity of accesses associated with the first address of the cache failing to satisfy a threshold value; updating an entry to associate the first address of the cache with the address of the storage component based at least in part on the evicting; and storing second data associated with the access command at the first address of the cache based at least in part on the updated entry”.
            Claim 14 of the instant application is anticipated and having the same scope of invention by claim 14 of Patent‘382 such as “an apparatus, comprising: a cache operable to store a plurality of data words and an indication associated with each data word of the plurality of data words, the indication based at least in part on a quantity of accesses associated with each data word of the plurality of data words; and a controller coupled with the cache and operable to: receive an access command indicating an address of a storage component; evict a first data word from a first address of the cache based at least in part on the cache failing to include an address of the cache associated with the address of the storage component and based at least in part on a first quantity of accesses associated with the first data word failing to satisfy a threshold value; update an entry to associate the first address of the cache with the address of 
            Claim 21 of the instant application is anticipated and having the same scope of invention by claim 18 of Patent‘382 such as “an apparatus, comprising: a cache configured to be coupled with a storage component, an interface coupled with the cache and operable to receive, from a host device, a plurality of access commands for storage in the storage component, and Page 7 of 9App. No.: 17/332,579PATENT Preliminary Amendment dated August 11, 2021 circuitry coupled with the cache and the interface, the circuitry operable to cause the apparatus to: receive an access command indicating an address of the storage component; evict first data from a first address of the cache based at least in part on the cache failing to include an address of the cache associated with the address of the storage component and based at least in part on a quantity of accesses associated with the first address of the cache failing to satisfy a threshold value; update an entry to associate the first address of the cache with the address of the storage component based at least in part on the evicting; and store second data associated with the access command at the first address of the cache based at least in part on the updated entry”.
            Claims 3-13 and 15-20 of the instant application are anticipated and having the same scope of invention by claims 2-13, 15-17 and 16-20 of Patent‘382. 

Allowable Subject Matter
10.     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the non-statutory double patenting rejections of claims 2-21 of the invention above.      
11.    The following is a statement of reason for indication of allowable subject matter:
          Regarding independent claims 2, 14 and 21, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not receiving an access command indicating an address of a storage component; evicting first data from a first address of a cache based at least in part on the cache failing to include an address of the cache associated with the address of the storage component and based at least in part on a quantity of accesses associated with the first address of the cache failing to satisfy a threshold value; updating an entry to associate the first address of the cache with the address of the storage component based at least in part on the evicting; and storing second data associated with the access command at the first address of the cache based at least in part on the updated entry”, and a combination of other limitations thereof as recited in the claims. Claims 3-13 and 15-20 depend on claims 1 and 14, respectively.
              
Conclusion
12.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515. The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/TRI M HOANG/Primary Examiner, Art Unit 2827